Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Claims 1-4, 6, 8-18 and 21-22 are pending in the Claim Set filed 1/25/2021.
Claims 5, 7, 19 and 20 are canceled.
Applicants elected Group I: 1-10, 13-16 and 18 in the reply filed on 5/15/2020 and elected species: A, the solid maraviroc composition; and for species B, the mixture of polyvinyl alcohol (PVA) as hydrophilic polymer and dioctyl sodium sulfosuccinate as surfactant.
Claims 11-18 and 21-22 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
Herein, claims 1-4, 6 and 8-10 are examined to the extent that they read on the elected species.

Maintained Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at  
   issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
   obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


The rejection of claims 1-4, 6 and 8-10 under 35 U.S.C. 103(a) as being unpatentable over Giardiello et al (US 20140220140) [Giardiello] is maintained.

Claim Interpretation
Instant Claims recite the transitional term ‘comprising’; wherein the transitional term ‘comprising’ is open-ended and does not exclude additional, unrecited elements or method steps. See, e.g. Mars Inc. V. H. J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004).

Regarding claims 1-4, 6 and 8-10,

Giardiello teaches a solid composition and an aqueous dispersion comprising nanoparticles of the anti-retroviral drug such as efavirenz. The solid composition and aqueous dispersion additionally comprise a mixture of a hydrophilic polymer and a surfactant. The surfactant is selected from a polyoxyethylene sorbitan fatty acid ester, sodium deoxycholate and dioctyl sodium sulfosuccinate or a combination thereof. The hydrophilic polymer is selected from polyvinyl alcohol (PVA), a polyvinyl alcohol-polyethylene glycol graft copolymer, a block copolymer of polyoxyethylene and polyoxypropylene, polyethylene glycol, hydroxypropyl methyl cellulose (HPMC), and polyvinylpyrrolidone or a combination thereof. Further, Giardiello teaches processes for preparing both the solid composition and the aqueous dispersion and their use in therapy for the treatment and/or prevention of retroviral infections such as human immunodeficiency virus (HN) (Abstract; [0014-0020]; [0093]; [0094]; See entire document). In particular, Giardiello teaches that the solid composition and an aqueous dispersion comprising efavirenz in combination with maraviroc [0213].
Giardiello teaches the nanoparticles of anti-retroviral drug have an average particle size of less than or equal to 1 micron (μm), wherein an average particle size of between 100 and 1000 nm; wherein an average particle size between 100 and 600 nm 
	Giardiello teaches that the solid composition is administered as it is to a patient, or further formulated to provide a pharmaceutical composition in the form of, for example, a tablet, capsule, lozenge, or a dispersible powder or granule formulation [0061].
	Giardiello teaches a solid composition comprising an anti-retroviral drug in the amount of 60 to 70 wt%; 20 to 40 wt% of the hydrophilic polymer and surfactant combined, for example, wherein 15 to 30 wt% of hydrophilic polymer, e.g., polyvinyl alcohol; and 2 to 20 wt% of surfactant, e.g., dioctyl sodium sulfosuccinate [0112-0115].
	Giardiello teaches that although it is possible that the solid compositions, aqueous dispersions, and pharmaceutical compositions of the invention may be used as a sole medicament in the treatment and/or prevention of a retrovirus infection such as HIV, it is more typical that this agent will be used in combination with one or more additional anti-retroviral, for example, Maraviroc [0212-0213].
	Furthermore, Giardiello teaches the invention provides a combination suitable for use in the treatment or prevention of a retrovirus infection, such as HIV, comprising a solid 
	Accordingly, it would have been obvious to provide a solid composition and an aqueous dispersion comprising nanoparticles comprising a combination of anti-retroviral drugs, in particular, maraviroc and efavirenz, in view of the teachings of Giardiello. One skilled in the art would have been motivated to do so because it is typical to provide anti-retroviral drugs in combination, e.g., maraviroc and efavirenz, for the treatment or prevention of a retrovirus infection, such as HIV, in accordance with the teachings of Giardiello.
Therefore, it would have been obvious for one of ordinary skill in the art to provide instantly claimed invention and one of ordinary skill would have had a reasonable expectation of success in producing the claimed invention. Therefore, in the absence of evidence to the contrary, the invention as a whole would have been obvious to one of ordinary skill in the art 

Response to Arguments
Applicants argue that the Office Action reasons that Applicant's claims encompass this allegedly obvious combination because the transitional term "comprising" is open-ended and thus does not exclude the combination of maraviroc and efavirenz nanoparticles. Applicant argue that the Office Action has not established prima facie obviousness because it fails to show that the prior art teaches all elements of the instant claims. Applicant's claims are directed to compositions comprising nanoparticles of maraviroc. The Office Action does not contain any allegation that Giardiello teaches the combination of nanoparticles of maraviroc with nanoparticles of efavirenz. Although Giardiello discloses efavirenz in nanoparticulate form, it does not disclose or suggest that the additional antiretroviral(s) of combination therapy are also in nanoparticulate form. Giardiello makes clear in paragraphs [0225] and [0226] that the nanoparticles of efavirenz need not be in the same formulation and may be administered entirely separately. Thus, even if the prior art teachings were combined as argued in the Office Action, it would not establish all elements of the current claims.

Applicant’s arguments have been fully considered but they are not persuasive, because Giardiello teaches that it is more typical that this agent, e.g., efavirenz, will be used in combination with one or more additional anti-retroviral, for example, Maraviroc [0212-0213] (emphasis added).
 As described above, Instant Claims recite the transitional term ‘comprising’; wherein the transitional term ‘comprising’ is open-ended and does not exclude additional, unrecited elements or method steps. See, e.g. Mars Inc. V. H. J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004). Furthermore, MPEP 2111.03 states that term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004).
Instant Claim 1 in the Claim set filed 1/25/2021 recites (in part) the following:
Claim 1. (Currently amended) A solid maraviroc composition, comprising nanoparticles including maraviroc dispersed within a mixture of at least one hydrophilic polymer and at least one surfactant Notably, both the transitional phrases comprising and 
	Thus, it would be obvious to those skilled in the art that claim 1 does not exclude additional, unrecited elements, e.g., efavirenz and an additional, unrecited element, wherein the additional, unrecited element is antiretroviral agents, and as taught by Giardiello (US20140220140, [0123]), the additional antiretroviral agent is Maraviroc.
	It appears that Applicants are arguing that it would not be prima facie obvious to one skilled in the art that that the teachings of Giardiello would comprise a solid composition comprising nanoparticles including efavirenz and maraviroc (i.e., wherein both efavirenz and maraviroc are nanoparticles). Notably, Applicants are not arguing that efavirenz is not in nanoparticulate form, but it would not have been obvious to one of ordinary skill in the art that the teachings of Giardiello comprise a solid composition wherein efavirenz and maraviroc are both in nanoparticulate form.
	As stated above: Applicants argue that although Giardiello discloses efavirenz in nanoparticulate form, it does not disclose or suggest that the additional antiretroviral(s) of combination therapy are also in nanoparticulate form (Arguments filed 3/4/2022, page 1, second paragraph, lines 5-7).
one or more other antiretroviral agents.
Further, Giardiello teaches in paragraph [0223]: In a further aspect, the present invention provides a pharmaceutical composition comprising a solid efavirenz composition as defined herein and one or more additional antiretroviral agents. Further, Giardiello teaches in paragraph [0224]: In a further aspect, the present invention provides a pharmaceutical composition comprising an aqueous dispersion as defined herein which further comprises one or more additional antiretroviral agents. Further, Giardiello teaches in paragraph [0225]: Herein, where the term "combination" is used it is to
be understood that this refers to simultaneous, separate or sequential administration. Moreover, Giardiello teaches such conjoint treatment may be achieved by way of
the simultaneous, sequential or separate dosing of the individual components of the treatment. Such combination products employ the formulations or compositions of this single dosage form ([00226-0227]). 
	Accordingly, it would have been prima facie obvious that Giardiello teaches a single dosage form comprising efavirenz and maraviroc, wherein efavirenz and maraviroc are both in nanoparticulate form. 
As provided in the above rejection: Giardiello teaches the nanoparticles of anti-retroviral drug have an average particle size of less than or equal to 1 micron (μm), wherein the nanoparticles comprising anti-retroviral drug provide a polydispersity that is less than 0.5 [0064].
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the teachings of Giardiello comprise a solid antiretroviral composition that includes nanoparticles of efavirenz and Maraviroc in a single dose form, in the absence of evidence to the contrary.

(a) preparing an oil in water emulsion using a volatile oil comprising:
    -   an oil phase comprising active; and
         -   an aqueous phase comprising a hydrophilic polymer and a surfactant, each as
             defined herein; and
(b) removing the volatile oil and water to form the solid composition.
[00176]; [00192]: Step (a) and Step (b) may be performed, for example, by using the methods described in WO 2004/011537 A 1 (COOPER et al, which is hereby duly incorporated by reference.
Similarly, the prior art of Giardiello states in paragraph [0135] that a process for preparing a solid composition as defined herein comprising Step (a) and Step (b) by using the methods described in WO 2004/011537 A 1 (COOPER et al), which is hereby duly incorporated by reference. Accordingly, one of ordinary skill in the art would recognize that process of making a solid composition for prior art compositions is identical to the solid compositions as disclosed in instant Application.

A method according to any of claims 18 to 20, wherein the active ingredient is selected from one or more from the following group; pharmaceutical actives, pharmaceutical salts, enzymes, dyes, oxidising agents, cleaning agents, fabric softeners, clothes care agents, bleaches, reducing agents, flavours, fragrances, metal nanoparticles, vitamins and nutraceuticals.
 
Therefore, it would be obvious to those skilled in the art that the process of preparing a solid composition as taught by the prior art of Giardiello and Instant Application is the same process as taught COOPER et al (WO 2004/011537 wherein Cooper teaches that the process comprises using one or more active ingredients.
The U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent Applicant may present
previously unmeasured characteristics. Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the U. S. Patent Office can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. . .. Whether the rejection is based on 'inherency' under 35 U.S.C. § 102, or 'prima facie obviousness' 
At last, Giardiello in paragraph [0022] teaches that the provision of nanoparticles in a solid composition can also be advantageous because it provides a more stable form of the drug that is suitable for long term storage. Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention would understand that the teachings of Giardiello do not criticize, discredit or otherwise discourage providing a solid anti-retroviral drug, comprising nanoparticles including efavirenz and maraviroc dispersed within a mixture of polyvinyl alcohol (PVA) (hydrophilic polymer) and dioctyl sodium sulfosuccinate (surfactant).
Applicant is reminded that obviousness does not require absolute predictability, however, at least some degree of predictability is required. Evidence showing there was no reasonable expectation of success may support a conclusion of nonobviousness. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976). In the instant case, Applicants have failed to provide evidence showing there was no reasonable expectation of success


No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.W./
/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626